Name: 1999/755/EC: Council Decision of 12 November 1999 appointing a Spanish member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 1999-11-23

 Avis juridique important|31999D07551999/755/EC: Council Decision of 12 November 1999 appointing a Spanish member of the Committee of the Regions Official Journal L 300 , 23/11/1999 P. 0023 - 0023COUNCIL DECISIONof 12 November 1999appointing a Spanish member of the Committee of the Regions(1999/755/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Manuel Hermoso Rojas, notified to the Council on 18 August 1999,Having regard to the proposal from the Spanish Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr RomÃ ¡n RodrÃ ­guez RodrÃ ­guez is hereby appointed a member of the Committee of the Regions in place of Mr Manuel Hermoso Rojas for the remainder of his term of office, which runs until 25 January 2002.Done at Brussels, 12 November 1999.For the CouncilThe PresidentS. MÃ NKÃ RE(1) OJ L 28, 4.2.1998, p. 19.